Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDSes, filed 11/27/19 and 5/6/20, have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Memory Controller and Method for Storing Partial Address Mapping Information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szubbocsev et al (US20200004679, “Szubbocsev”).
As to claim 1,17:
Szubbocsev teaches a memory controller (memory controller 115; 0037-0042), associated method of operation (through software/program; 0095, 0122) which controls a memory device that stores logical to physical (L2P) map data, the memory controller comprising: 

a map data manager (memory manager 125; 0037-0041) configured to perform a map update operation for the L2P map data by using some of an entire P2L map data stored in the map data storage, according to an amount of the P2L map data stored in the map data storage (store some amount or all of map data/pointer in the table stored at array 120; 0051, 0024, 0025, 0030, 0040, 0052). 
As to claim 2:
Szubbocsev teaches the map data storage includes a P2L map table storage configured to store the P2L map data by a unit of a P2L map data segment of a preset size, and wherein the P2L map data segment includes the P2L map data by a unit of a map data chunk (data size of predetermined page size; 0047-0049). 
As to claim 3:
Szubbocsev the request is a write request, the P2L map table storage stores the P2L map data indicating a mapping relationship between a physical address indicating a location where data according to the write request is to be stored and a logical address corresponding to the write request (write request; 0023,0041; store mapping data; 0051, 0024, 0025, 0030 ,0040, 0052). 
As to claim 5,19:

As to claim 9:
Szubbocsev teaches the L2P map data stored in the memory device includes a plurality of L2P map segments, and wherein the map data storage further includes a L2P map management table storage configured to store map data addresses indicating locations where the plurality of L2P map segments are stored in the memory device (store translation map data pointer/addresses; 0023, 0039-40). 
As to claim 11:
Szubbocsev teaches a map update buffer configured to receive, from the memory device, L2P map data to be updated among the L2P map data stored in the memory device and to store the L2P map data (caching mapping data; 0025-0029). 
As to claim 18:
Szubbocsev teaches performing the map update operation comprises: providing some P2L map data among the stored P2L map data to the memory device, based on an amount of the P2L map data stored in the map data storage or a process expectation time of the stored P2L map data (store some amount or all of map data/pointer in the table stored at array 120; 0051, 0024, 0025, 0030,0040, 0052); and controlling the memory device to update the L2P map data stored in the . 
Allowable Subject Matter
Claims 4, 6-8, 10, 12-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art does not further suggest the memory controller of claim 2, wherein, when the request is an unmap request, the P2L map table storage stores the P2L map data indicating a mapping relationship between unmap data and a logical address corresponding to the unmap request. 
As to claim 6, the prior art does not further suggest the memory controller of claim 2, wherein the P2L map table storage includes a plurality of storage areas respectively corresponding to a plurality of indices and storing a P2L map segment, wherein the P2L map table storage sequentially stores the P2L map data as at least one or more P2L map segments in selected storage areas among the plurality of storage areas, wherein the P2L map table storage records, as a start point, an index of the storage area in which a first one of the P2L map segments is stored among the selected storage areas, and wherein the P2L map table storage records, as an end point, an index of the storage area in which a last one of the P2L map segments is stored among the selected storage areas. 
Claims 7-8 are also allowable for incorporating all of the limitations of claim 6, and further limitations. 
As to claim 10, the prior art does not further suggest the memory controller of claim 9, wherein, when the request is an unmap request, the map data manager changes, to unmap data, a 
As to claim 12, the prior art does not further suggest the memory controller of claim 11, wherein the map data manager is further configured to: select one or more P2L map segments to be flushed among the stored P2L map segments, based on a number of P2L map segments stored in the P2L map table storage or a process expectation time for the stored P2L map segments, and generate map flush control information for flushing the selected one or more P2L map segments. 
Claims 13-16 are also allowable for incorporating all of the limitations of claim 12, and further limitations. 
As to claim 20, the prior art does not further suggest the method of claim 17, wherein the map data storage includes a plurality of storage areas respectively corresponding to a plurality of indices and storing P2L map segment, and wherein the storing comprises: storing the P2L map data as at least one or more P2L map segments in selected storage areas among the plurality of storage areas based on a unit of a P2L map data segment of a preset size; recording, as a start point, an index of a storage area in which a first one of the at least one or more P2L map segments is stored among the selected storage areas; and recoding, as an end point, an index of a storage area in which a last one of the at least one or more P2L map segments is stored among the selected storage areas; storing a new P2L map segment in a storage area corresponding to an index next to the end point and updating the end point to the index of the storage area in which the new P2L map segment is stored; and flushing a P2L map segment stored in a storage area corresponding to the start point and updating the start point to an index next to an index of the storage area from which the P2L map segment is flushed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.